 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERROL LOVELL UNDERWOOD,                            No. 2:17-CV-0174-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    RICHARD TAN, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. An answer to plaintiff’s complaint has been filed and, therefore, this case is

19   now at issue. Pursuant to Federal Rule of Civil Procedure 16(b), the court will, by this order, set

20   a schedule for this litigation.

21                   1.      Discovery requests shall be served by the party seeking the discovery on all

22   parties to the action. Discovery requests shall not be filed with the court except when required by

23   Eastern District of California Local Rules 250.1(a), 250.2(c), 250.3(c), and/or 250.4(c).

24   Improperly filed discovery requests will be disregarded;

25                   2.      Responses to written discovery requests shall be due 45 days after the

26   request is served;

27   ///

28   ///
                                                         1
 1                  3.      Pursuant to Federal Rule of Civil Procedure 30(a)(2)(B), defendant(s) may

 2   depose plaintiff and any other incarcerated witness upon condition that, at least 14 days before

 3   such a deposition, all parties are served with the notice required by Federal Rule of Civil

 4   Procedure 30(b)(1);

 5                  4.      If disputes arise about the parties’ obligations to respond to requests for

 6   discovery, the parties shall comply with all pertinent rules, including Federal Rules of Civil

 7   Procedure 5, 7, 11, 26, and 37 and Eastern District of California Local Rules 133, 134, 135, 137,

 8   130, 131, 110, 141, 141.1, and 230(m); unless otherwise ordered, Local Rule 251 shall not apply.

 9   Filing a discovery motion that does not comply with all applicable rules may result in imposition

10   of sanctions, including but not limited to denial of the motion;

11                  5.      The parties may conduct discovery until July 29, 2019. All requests for

12   discovery pursuant to Fed. R. Civ. P. 30, 31, 33, 34, 36, and 45 shall be served by this discovery

13   cut-off date. Any motions necessary to compel discovery shall be filed within 60 from this cut-

14   off date.

15                  6.      All dispositive motions shall be filed within 90 days after the discovery

16   cut-off date specified above;

17                  7.      Unless otherwise ordered, all motions shall be briefed pursuant to Local

18   Rule 230(m), and failure to oppose such a motion in a timely manner may be deemed a waiver of

19   opposition to the motion;

20                  8.      At a later stage in the proceedings, the court will issue a final scheduling
21   order;

22                  9.      The Clerk of the Court is directed to send the parties the court’s notice

23   regarding expedited trial setting procedures upon consent to Magistrate Judge jurisdiction; and

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        2
 1                 10.     The Clerk of the Court is directed to update the docket to reflect the

 2   following list of defendants appearing through the California Attorney General and to terminate

 3   all others:

 4                         R. Eqipto,

 5                         N. Largoza (erroneously sued as “John Largoza”),

 6                         M. Knersten (alternatively sued as “Kuersten”),

 7                         R. Tan, and

 8                         F. Ko (erroneously sued as “Cole”),

 9                 IT IS SO ORDERED.

10

11

12   Dated: March 26, 2019
                                                          ____________________________________
13                                                        DENNIS M. COTA
14                                                        UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
